OFFICIAL NOTICE FROM COURT OF CRIMINAL-:;     FTEXAS^^ . ^

               STATBX}EfflBBi(8til&
               PENALT^RQf^*-^
               PRIVATE USE *~Ar&
                                                            02 1W
                                                            0001401603 DEC   18 2015
12/14/2015
SCISSIONS, JOHN STEVEN                   iNol20a7Cp839-W1            WR-84,334-01
On this day, the application fori                  Habeas Corpus has been received
and presented to the Court
                                                                  Abel Acosta, Clerk
 x
                              JOHN STEVEN SCISSIONS
                                              TDC# 1580892
                                                                                       r